                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DNISION

                                      No. 5:18-CV-466-BO


 ANDREW PRESSON and KIMBERLY                    )
 MYRIS, on behalf of themselves and all         )
 others similarly situated,                     )
                                                )
             Plaintiffs,                        )                 ORDER
                                                )
       v.                                       )
                                                )
 RECOVERY CONNECTIONS                           )
 COMMUNITY, et al.,                             )
                                                )
             Defendants.                        )
       This matter is before the court with regard to the parties' joint Rule 26(f) report filed on

February 22, 2019 ("discovery plan"). [DE-58]. Upon the parties' request, the court held a

telephonic hearing on March 19, 2019. 1      The parties' discovery plan is APPROVED AND

ORDERED, as modified herein, with the following critical deadlines:
                            c                                        '



       1.     Initial disclosures under Rule 26(a)(l) are due by April 2, 2019;

       2.      The parties agree to submit an updated proposed discovery schedule no
               later than 30 days after the sooner of: (1) the completion of the court-
               authorized notice period pursuant to 29 U,.S.C. § 216(b), or (2) the court's
               denial of Plaintiffs' motion for court-authorized notice pursuant to §
               216(b);

       3.     Deadlines for reports from retained experts will be set in the updated
              discovery plan following the court's decision on Plaintiffs' § 216(b)
              motion;                                 '


       4.     All discovery shall be concluded by a date to be set in the updated discovery
              plan following the court's decision on Plaintiffs' § 216(b) motion;


       1
         The parties stated that the purpose of the hearing was to give prose Defendants Jennifer
Warren and Phillip Warren an opportunity to participate in the drafting of the scheduling order.
The pro se defendants did not call in to the telephonic hearing.




        Case 5:18-cv-00466-BO Document 62 Filed 03/19/19 Page 1 of 3
        5.       Plaintiffs motion for class certification pursuant to Federal Rule of Civil
                 Procedure 23 shall be filed within 30 days after the later of: (1) the
                 completion of fact discovery, or (2) in the event that the parties engage in
                 expert discovery, the completion of expert discovery.

       6.        All potentially dispositive motions shall be filed no later than 30 days after
                 the later of: (1) the completion of fact discovery, (2) the completion of expert
                 discovery, or (3) the court's decision on Plaintiffs' motion for Rule 23 Class
                 Certification; and

       7.        This matter will be set for trial by separate order from Judge Terrence W.
                 Boyle. Pursuant to the August 20, 2002 Standing Order entered by Judge
                 Boyle, the court reserves the right to schedule this case for trial as early as
                 thirty (30) days after the dispositive motion deadline.

       Any party which makes an appearance after this Scheduling Order has been entered shall be

required to confer with opposing counsel within 21 days. Such party shall be bound by the terms of

this order unless the party moves for and obtains amendment of this order by the court.

       Motions to join additional parties and requesting leave to amend the pleadings shall be filed

by Plaintiffs no later than 60 days after the completion of any court-authorized notice period pursuant

to § 216(b), or 60 days after the court denies the § 216(b) motion. Motions to join additional parties

and requesting leave to amend the pleadings shall be filed by Defendants no lat~r than 30 days after

the completion of any court-authorized notice period pursuant to § 216(b). Nothing in this order

shall relieve a party of any requirement to obtain court approval prior to joining a party or amending

its pleadings.

        Supplementation required by Fed. R. Civ. P. 26(e) shall be made timely upon receipt of

information by the party or counsel but in no event later than 30 days prior to the close of discovery.

        The parties are cautioned not to be dilatory in pursuing discovery. Motions for extension of

discovery deadlines are not favored if they would require a continuance of the trial.

        The parties are reminded that on consent of all parties, and with the concurrence of the


                                                    2




         Case 5:18-cv-00466-BO Document 62 Filed 03/19/19 Page 2 of 3
District Judge, this case may be referred to a Magistrate Judge for jury or bench trial, as appropriate,

with a peremptory trial setting and the right of direct appeal to the Fourth Circuit. A copy of the

consent form may be obtained from the Clerk.

       Upon request, this court will assist with settlement negotiations or other ADR by making

available a judge other than the trial judge to explore these possibilities.

       The remaining provisions of the discovery plan not inconsistent with the foregoing are

approved an adopted as this court's order.

        SO ORDERED, the /9 day of March 2019.




                                                   3




        Case 5:18-cv-00466-BO Document 62 Filed 03/19/19 Page 3 of 3
